Title: From John Adams to John Quincy Adams, 21 April 1790
From: Adams, John
To: Adams, John Quincy



My dear Son
New York April 21st. 1790

I am not willing you should want Information from the Seat of Govt: but I can do little more than Send you a Newspaper.
This Day twelve months I first took the Seat in which I now Sett, and I have not been absent one Moment, when the Senate has been Sitting, excepting one Day when my own Salary was under Consideration. This Confinement will injure my health, if I cannot Soon take a Journey.
Mr Jefferson has arrived and the offices are all full—The President went yesterday to Long Island for a few days.
The assumption of the State Debt labours, but it is the opinion of many that it will be agreed to at length.
The Circuit Court will Sit in Boston Soon. The national Courts are proceeding, in all the States. In this City the Circuit Court tryed Some Persons for a species of Pyracy, and passed sentence, but not of death.
The Elections, of Senators and Reps. for next Year will Soon Show the Sentiments of the People.

J. A.